Opinion issued February 13, 2020




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-18-00746-CV
                           ———————————
                JENNIFER ANN LARKINS-RUBY, Appellant
                                       V.
 SEALY INDEPENDENT SCHOOL DISTRICT, AUSTIN COUNTY, AND
  AUSTIN COUNTY EMERGENCY SERVICES DISTRICT #1, Appellees



                   On Appeal from the 155th District Court
                            Austin County, Texas
                      Trial Court Case No. 2015V-0134


                       MEMORANDUM OPINION

      In this ad valorem tax suit, Jennifer Ann Larkins-Ruby, proceeding pro se,

appeals the trial court’s judgment in favor of Sealy Independent School District,

Austin County, and Austin County Emergency Services District #1 (the “taxing
units”). Larkins-Ruby contends that (1) the district court lacked jurisdiction over

the case; (2) the taxing units lacked jurisdiction to levy taxes; and (3) the taxing units

failed to establish a prima facie case. We affirm.

                                     Background

      On November 11, 2015, the taxing units filed suit against Larkins-Ruby to

recover delinquent ad valorem taxes on real property located in Austin County1 for

the 2014 tax year.2 On August 9, 2018, the taxing units amended their petition to

include tax years 2015 through 2017.

      A bench trial was held on August 14, 2018. The taxing units introduced a

certified tax statement showing that, as of August 31, 2018, Larkins-Ruby owed

delinquent taxes in the amounts of $3,214.06 to Austin County, $7,830.92 to Sealy

Independent School District, and $183.50 to the Austin County Emergency Services

District #1. The trial court entered judgment in favor of the taxing units and ordered

that they recover delinquent taxes, penalties, interest, and costs in the total amount


1
      The legal description of the property is as follows:

             TRACT 1: A TRACT OF LAND BEING 1.00 ACRE, MORE
             OR LESS, IN ALLEN CREEK FARM, SECTION 4, IN THE
             JOHN P. BORDEN HEADRIGHT SURVEY, ABSTRACT
             125, AUSTIN COUNTY, TEXAS, BEING MORE
             PARTICULARLY DESCRIBED AS TWO 0.50 ACRE
             TRACTS DESCRIBED IN EXHIBIT “A” TO VOLUME 441,
             PAGE 843 OF THE OFFICIAL RECORDS OF AUSTIN
             COUNTY, TEXAS.
2
      The other named defendants are not party to this appeal.
                                            2
of $11,228.48. On September 10, 2018, the trial court entered findings of fact and

conclusions of law. Larkins-Ruby timely filed this appeal.

               Compliance with Rule of Appellate Procedure 38.1

      Although we liberally construe pro se briefs, we nonetheless require pro se

litigants to comply with applicable laws and rules of procedure. See Wheeler v.

Green, 157 S.W.3d 439, 444 (Tex. 2005) (stating “pro se litigants are not exempt

from the rules of procedure”); Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–

85 (Tex. 1978). On appeal, a pro se appellant must properly present her case.

Strange v. Cont’l Cas. Co., 126 S.W.3d 676, 678 (Tex. App.—Dallas 2004, pet.

denied). To do so, Larkins-Ruby’s brief must, among other things, “state concisely

all issues or points presented for review” and “contain a clear and concise argument

for the contentions made, with appropriate citations to authorities and to the record.”

TEX. R. APP. P. 38.1(f), (i).

      Larkins-Ruby’s brief does not state concisely her issues for review or contain

a clear and concise argument for the contentions she makes. There is no statement

of issues and it is difficult to discern the points about which she complains on appeal.

See Bolling v. Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 896 (Tex. App.—

Dallas 2010, no pet.) (stating that brief fails if court must speculate or guess about

what contentions are being made). She also cites propositions of general law but

provides no analysis of the cited authorities or an explanation of how they are

                                           3
relevant to the issues presented. See id. (noting that “references to sweeping

statements of general law are rarely appropriate” and that brief is inadequate if it

does not provide existing legal authority that can be applied to facts of case); In re

Estate of Taylor, 305 S.W.3d 829, 836 (Tex. App.—Texarkana 2010, no pet.)

(stating failure to cite legal authority or to provide substantive analysis of issues

presented results in waiver of complaint). We have no duty, or even right, to perform

an independent review of the record—in this case, nearly 2,000 pages—and

applicable law to determine whether there was error. See Valadez v. Avitia, 238
S.W.3d 843, 845 (Tex. App.—El Paso 2007, no pet.); see also Borisov v. Keels, No.

01–15–00522–CV, 2016 WL 3022603, at *1 (Tex. App.—Houston [1st Dist.] May

26, 2016, pet. denied) (mem. op.). Larkins-Ruby has therefore presented nothing

for our review.

      However, even absent briefing waiver, Larkins-Ruby could not prevail on her

challenge to the trial court’s judgment in favor of the taxing units for the reasons set

forth below.

                             Jurisdictional Challenges

      Construing Larkins-Ruby’s brief liberally, as we must, we understand her to

argue that (1) the trial court lacked jurisdiction to render judgment and (2) the taxing

units lacked jurisdiction to levy taxes.




                                           4
      Section 33.41 of the Tax Code states that “[a]t any time after its tax on

property becomes delinquent, a taxing unit may file suit to foreclose the lien securing

payment of the tax, to enforce personal liability for the tax, or both. The suit must

be in a court of competent jurisdiction for the county in which the tax was imposed.”

TEX. TAX CODE § 33.41(a). A district court’s jurisdiction “consists of exclusive,

appellate, and original jurisdiction of all actions, proceedings, and remedies, except

in cases where exclusive, appellate, or original jurisdiction may be conferred by this

Constitution or other law on some other court, tribunal, or administrative body.”

TEX. CONST. art. V, § 8. Here, the taxing units filed their ad valorem tax suit in the

155th District Court in Austin County, Texas.3 The property in question is located

in Austin County. Accordingly, jurisdiction to hear the case was properly vested in

the 155th District Court of Austin County.

      Larkins-Ruby also complains that the taxing units lacked jurisdiction to tax

the subject property because Texas granted a land patent to John P. Borden, an

apparent predecessor-in-title, which divested the government of jurisdiction over the

property. Larkins-Ruby quotes various non-binding authorities and provides no

substantive analysis of the cited cases or explanation of how they bar the state from

collecting taxes on the subject property. See e.g., Brown v. N. Hills Reg’l R.R. Auth.,



3
      There is no suggestion that the 155th District Court was divested of the jurisdiction
      to hear this case.
                                            5
732 N.W.2d 732, 739–40 (S.D. 2007) (holding United States relinquished whatever

interest it retained in railroad right-of-ways through General Railroad Right-of-Way

Act of 1875 when land patents were issued to property owner’s predecessor-in-title

without reserving right in right-of-ways); United States v. Shale, 433 F. Supp. 1256,

1267 (D. C. Colo. 1977) (“[A] patent which is regular in form and for whose issuance

there is statutory authority is so binding on the government that a purchaser from the

patentee need make no investigation as to the details of its issuance[,] the legal title

has passed[,] and the patent is conclusive against the government.”) (quoting

RUFFORD G. PATTON, PATTON ON LAND TITLES, § 292, at 26–27 (2nd ed. 1957)).

      “All real property and tangible personal property in this State, unless exempt

as required or permitted by this Constitution, whether owned by natural persons or

corporations, other than municipal, shall be taxed in proportion to its value, which

shall be ascertained as may be provided by law.” TEX. CONST. art. VIII, § 1(b).

Thus, “subject only to federal limitations and exemptions set forth in the Texas

Constitution, the State of Texas, through its political subdivisions, has the power to

tax any real and tangible personal private property in the state.” Dall. Cty. Appraisal

Dist. v. L.D. Brinkman & Co., 701 S.W.2d 20, 22 (Tex. App.—Dallas 1985, writ

ref’d n.r.e.); see also Avery v. Guadalupe Cty. Appraisal Dist., No. 04-16-00572-

CV, 2017 WL 1337640, at *6 (Tex. App.—San Antonio Apr. 12, 2017, pet. denied)

(mem. op.) (rejecting property owner’s arguments challenging authority and

                                           6
lawfulness of Texas taxing units to impose and collect ad valorem taxes). The taxing

units have the authority under the state constitution to levy taxes on the subject

property. See Dall. Cty. Appraisal Dist., 701 S.W.2d at 22.

                                  Prima Facie Case

      Larkins-Ruby contends that the taxing units failed to establish a prima facie

case establishing the elements of their cause of action.

      Tax Code section 33.41 authorizes a taxing unit, “[a]t any time after its tax on

property becomes delinquent,” to file suit to enforce the taxpayer’s personal liability

for the tax. TEX. TAX CODE § 33.41(a). Section 33.47(a) provides:

      In a suit to collect a delinquent tax, the taxing unit’s current tax roll and
      delinquent tax roll or certified copies of the entries showing the
      property and the amount of the tax and penalties imposed and interest
      accrued constitute prima facie evidence that each person charged with
      a duty relating to the imposition of the tax has complied with all
      requirements of law and that the amount of tax alleged to be delinquent
      against the property and the amount of penalties and interest due on that
      tax as listed are the correct amounts.

Id. § 33.47(a).

      “Once a taxing authority in a delinquency suit introduces the tax records

described in section 33.47(a) into evidence, it establishes a prima facie case as to

every material fact necessary to establish its cause of action.” City of Bellaire v.

Sewell, 426 S.W.3d 116, 120 (Tex. App.—Houston [1st Dist.] 2012, no pet.)

(quoting Nat’l Med. Fin. Servs., Inc. v. Irving Indep. Sch. Dist., 150 S.W.3d 901,

906 (Tex. App.—Dallas 2004, no pet.)); Aldine Indep. Sch. Dist. v. Ogg, 122 S.W.3d
7
257, 264 (Tex. App.—Houston [1st Dist.] 2003, no pet.). A rebuttable presumption

then arises that the taxes in question are due, delinquent, and unpaid. City of

Bellaire, 426 S.W.3d at 120; Nat’l Med. Fin. Servs., 150 S.W.3d at 906. After the

taxing authority makes its prima facie case by introducing the required records, the

burden of proof then shifts to the taxpayer to show, by introducing competent

evidence, that she has paid the full amount of taxes, penalties, and interest or that

there is some other defense that applies to her case. City of Bellaire, 426 S.W.3d at

120.

       Here, the taxing units complied with section 33.47(a) by introducing into

evidence a certified tax statement showing that, as of August 31, 2018, Larkins-Ruby

owed delinquent ad valorem taxes in the amount of $11,228.48 for tax years

2014-2017. This statement demonstrated the delinquent tax owed, the applicable

penalties, and the accrued interest assessed for each taxing unit and each tax year.

The taxing units thus established a prima facie case “as to every material fact

necessary to establish [their] cause of action.” Nat’l Med. Fin. Servs., Inc., 150
S.W.3d at 906. It was then incumbent upon Larkins-Ruby to show that she had

either paid the full amount of taxes, penalties, and interest or that there was some

other defense that applied to her case. City of Bellaire, 426 S.W.3d at 121.

       Larkins-Ruby introduced four exhibits at trial. The first exhibit consists of an

affidavit reflecting Larkins-Ruby’s name change from “Jennifer Ann Larkins Ruby”

                                           8
to “Jennifer Ann Larkins-Ruby.” The affidavit is accompanied by a decree granting

name change signed by the presiding judge of the Austin County Court at Law on

October 5, 2017.      The second exhibit is a power of attorney showing that

“Larkins-Ruby, Jennifer Ann” is designated as the attorney-in-fact for Jennifer Ann

Larkins-Ruby. The third and fourth exhibits are photocopies of the cover page and

two pages of a book concerning the authentication, acknowledgement, and proof of

written instruments. See RUSSELL WHITELAW HOUK, THE AUTHENTICATION,

ACKNOWLEDGEMENT          AND     PROOF     OF     WRITTEN       INSTRUMENTS      96–97

(Bancroft-Whitney Company, 1905). None of these exhibits establishes a defense

to the taxing units’ claims, and Larkins-Ruby did not present any evidence that she

had paid the full amount of taxes, penalties, and interest.

      We conclude that the taxing units were statutorily entitled to recover the

delinquent taxes owed by Larkins-Ruby for tax years 2014 through 2017. We hold

that the trial court properly rendered judgment in favor of the taxing units in their ad

valorem tax suit. Accordingly, we overrule Larkins-Ruby’s issues.

                                     Conclusion

      We affirm the trial court’s judgment.



                                                Russell Lloyd
                                                Justice

Panel consists of Justices Keyes, Lloyd, and Kelly.
                                           9